Citation Nr: 1723429	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-27 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to November 5, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) with depression (not otherwise specified) and alcohol dependence. 


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2002 to June 2006 and from August 2008 to July 2009, to include service in Iraq.  His awards and decorations include the Combat Medical Badge, among many others. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, remand is necessary in order to obtain additional records and another VA examination regarding the severity of the Veteran's PTSD.  

In a May 2017 statement, the Veteran's representative essentially indicated that the Veteran's PTSD had increased in severity since his last VA examination in November 2012.  The representative reported the Veteran as experiencing suicidal ideations, twice-weekly anxiety attacks, severe difficulty maintaining and establishing work and social relationships, and difficulty adapting to stressful situations.  As these symptoms would suggest a worsening of the disability the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's PTSD. 

In addition, the Veteran's representative stated that the Veteran has been receiving VA treatment for his PTSD on a regular basis.  However, the evidence of record only contains VA treatment records up to June 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his PTSD claim.  All identified VA records should be added to the claims file, to specifically include treatment records dating since June 2011.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a new VA PTSD examination to determine the current severity of his PTSD.  The examiner is to be provided access to the Veteran's file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



